Mr. Justice Morris
delivered the opinion of the Court:
The proceedings in this case seem to -have been based upon those had in the case of Padgett v. District of Columbia, 17 App. D. C. 255, where a course similar to that here pursued was sanctioned. While we have no disposition to modify in ■any manner the force of the decision therein rendered, or the course of reasoning by which that decision was reached, we desire it to be distinctly understood that the mode of procedure in that case was exceptional in its nature, and not intended to be applicable to all cases where it is sought by writ of certiorari to correct an illegal assessment. In that case it was said by the chief justice, speaking for this court:
“Of course we do not intend to be understood as holding that the writ [of certiorari] is not a proper remedy in proper eases lor relief against illegal assessments; but to entitle the party applying to the favorable exercise of the court’s discretion, it must be shown as a ground for the writ that wuong and injustice will be suffered if the writ be not granted. And the application, moreover, must be made without any unreasonable delay.”
The present case, however, does fall under the principal and *120the ruling of the Padgett Case. It is not made to appear here-that wrong and injustice will be suffered if the writ is not. granted. Nor does it appear that the application has been made without unreasonable delay. On the contrary, it does, appear affirmatively from the petition itself that there is a delay of upwards of sixteen years; that is, from February'23,. 1888, the date of the alleged illegal tax sale, to the date of the-filing of the petition, July 10, 1901,- — a period longer than that of any act of limitations now in force in this District. And, instead of showing that wrong and injustice will be done unless the writ is granted, the petition on its .face shows that there is grave danger that wrong and injustice will be done if the writ is granted. For the petition shows that a certificate of sale has been issued to one John G. Slater, upon which prima, facie he is entitled to have a conveyance made to him, and yet the proposition of the petition is, as is the purpose of the whole-proceeding, that this certificate of sale should he declared void and should be canceled without giving Slater, the person most, vitally interested in it, an opportunity to be heard in defense-of his rights. Instead of being in the interest of justice, this, would he most flagrant injustice.
It is to be presumed, of course, that the District of Columbia has received its money in the premises upon or before the issue.of the certificate of sale; and, if it has received its money, which certainly cannot be recovered back under a proceeding of' this kind, if at all, it is not apparent that it has any interest, whatever in the proceedings, further than as they would set a. precedent for interference with their fiscal operations. The-only person interested in opposition to the petitioner, in accordance with the petitioner’s own showing, is Slater, and. Slater is not, and cannot he made, a party to the proceeding. This, of itself, is sufficient to show that the writ of certiorari, should not he issued in a case of this kind.
It is very true that, if we take into consideration the affidavit filed by the respondent or on behalf of it, a very different case is presented. There we find that Slater was not only the owner-of the certificate of sale, but that he subsequently purchased tha *121property in order to complete the title in himself, and that the present petitioner merely succeeded to his rights. It would ba a glaring absurdity if Slater had filed this petition; and the situation is not relieved of its absurdity to any extent by the fact that not he, but his vendee, has filed it. The petitioner, by becoming a recent purchaser of the property in 1904, did not relieve himself from the effect of the period of long delay that had been suffered to elapse since the issue of the certificate, nor from the effect of the merger of the certificate into the fee-simple title when both became possessed by the same person.
It is not apparent that any good purpose can be subserved by the writ of certiorari in this case; hut it is apparent that much-mischief may be done by it. If the petitioner has any rights in the premises as against the District of Columbia he is not without remedy; but he has not shown himself to be entitled to the writ of certiorari.
The order appealed from will be, and it is hereby, affirmed with costs. And it is so ordered. Affirmed.